In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Burke, J.), entered February 27, 2001, which, upon the granting of the defendants’ motion pursuant to CPLR 4401 for judgment in their favor as a matter of law at the close of the evidence, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion pursuant to CPLR 4401 for judgment as a matter of law, since, upon the evidence presented, there was no rational process by which the jury could find in favor of the plaintiff (see, Szczerbiak v Pilat, 90 NY2d 553). The plaintiff failed to establish that the defendants had actual or constructive notice of the defective condition which allegedly caused his injuries (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; Gordon v American Museum of Natural History, 67 NY2d 836; Appleby v Webb, 186 AD2d 1078). Feuerstein, J.P., Krausman, Friedmann and Schmidt, JJ., concur.